Citation Nr: 0501735	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-11 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral sensorineural hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
residuals, right ankle sprain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active duty from July 1974 to August 1974, as 
well as unverified reserve component service prior to that 
time.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In November 2001, the veteran sought service connection for 
bilateral sensorineural hearing loss.  That claim was denied 
by a rating decision prepared in August 2002 and issued in 
September 2002, on the basis that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for bilateral hearing loss which had been 
initially denied by a rating decision issued in April 1975.  
Later that same month, in September 2002, the veteran 
disagreed with the denial of the request to reopen the claim.  
Following issuance of a statement of the case (SOC) in March 
2003, the veteran submitted a timely substantive appeal in 
April 2003.  A supplemental statement of the case (SSOC) was 
issued in November 2003.  This claim is before the Board on 
appeal.

The veteran requested a hearing before the Board.  The 
requested hearing, which was to be conducted by 
videoconference at the Cleveland RO, was scheduled in 
November a 2004.  However, before the hearing could be 
conducted, in October 2004, the veteran contacted the RO and 
requested cancellation of the hearing because of health 
reasons.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all identified evidence relevant to the 
claims has been obtained.

2.  By a rating decision issued in April 1975, a claim of 
entitlement to service connection for bilateral sensorineural 
hearing loss was denied, and that decision became final one 
year later in the absence of timely appeal.

3.  The evidence does not tend to show that a hearing loss is 
attributable to qualifying military service.  

4.  The medical evidence of record establishes that the 
veteran's current right ankle disability symptoms are 
residual to a post-service fracture sustained in a motor 
vehicle accident in 1984 and surgical procedures related to 
that fracture.


CONCLUSIONS OF LAW

1.  New and material evidence having not been received, the 
claim for service connection for bilateral sensorineural 
hearing loss is not reopened.  38 U.S.C.A. §§ 7103(a), 7104, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004) (as in effect from 
August 29, 2001).

2.  The criteria for a compensable evaluation for a service-
connected right ankle sprain are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.71a, Diagnostic Codes 5003, 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for bilateral sensorineural hearing loss.  The 
veteran contends that he has submitted new and material 
evidence to reopen the claim.  Although the April 1975 denial 
of the claim for service connection for bilateral 
sensorineural hearing loss is final, the veteran may reopen 
the claim if new and material evidence is received.  
38 U.S.C.A. §§ 5108, 7105; Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  

The veteran also seeks an increased (compensable) evaluation 
for the residuals of right ankle sprain.

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (CAVC) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable to the claim in this case, the VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment but 
not yet final as of that date, and thus is applicable to the 
claims on appeal.  See Holliday v. Principi, 14 Vet. App. 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  As the claims on appeal were not 
submitted until after enactment of the VCAA, the provisions 
of the VCAA are applicable to the claims; in regard to the 
claim to reopen service connection for a bilateral hearing 
loss, the provisions of the VCAA regarding reopening of 
claims based on new and material evidence are applicable.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

In this case, following the October 2001 submission of the 
request to reopen the claim for hearing loss, the veteran was 
initially advised of VA's duties to assist him under the VCAA 
by a letter issued in December 2001.  He was notified that 
service connection for a bilateral sensorineural hearing loss 
had initially been denied in April 1975, and the veteran was 
provided with the definition of new and material evidence, as 
applicable in October 2001.  He was advised that he should 
submit or identify any evidence he wanted VA to consider or 
obtain.  The veteran was also advised of the general criteria 
for service connection.  

By a rating decision issued in September 2002, the RO 
explained why the additional evidence submitted by the 
veteran was not new and material.  The SOC issued in March 
2003 provided the veteran with the text of 38 C.F.R. § 156, 
defining new and material evidence, and the text of 38 C.F.R. 
§ 3.159, as revised to incorporate the VCAA.  The veteran 
then testified at a hearing conducted in June 2003.

In August 2003, the veteran sought an increased (compensable) 
evaluation for his service-connected right ankle disability.  
In October 2003, the RO issued a letter which advised the 
veteran of VA's duty to assist him in developing his claim, 
the types of evidence VA could assist in obtain, and his 
responsibility to submit or identify any evidence he wanted 
VA to consider or obtain.  The letter detailed the types of 
evidence that might be relevant to substantiate the claim, 
including alternative types of evidence other than clinical 
records.  

In October 2003, the veteran contacted VA to indicate that he 
would be submitting a release of information for workers' 
compensation records.  However, the record is devoid of 
evidence that this release was ever received.  The veteran 
was afforded VA examination of the right ankle in February 
2004.

The March 2003 rating decision and the April 2004 SOC 
provided the text of provisions of the VCAA, advised the 
veteran of the evidence missing to substantiate his claim, 
set forth the criteria for a compensable evaluation for 
residuals, right ankle sprain, and advised the veteran as to 
the evidence missing to substantiate the claim.

The notices provided to the veteran clearly satisfied the 
duty to notify the veteran of applicable law and regulations 
and of the evidence required to substantiate the claim.  The 
notifications to the veteran have clearly advised him that he 
could identify or submit any relevant evidence, and notified 
him what evidence VA would attempt to obtain or had obtained 
on his behalf, what evidence he would have to obtain, and 
what his responsibilities were in developing his claims.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the veteran has been advised 
of the text of the regulation, in addition to notices 
that he should submit or identify any evidence he wanted 
VA to consider.  The veteran was afforded numerous 
opportunities to submit additional evidence, and has 
evidenced, including by the October 2003 contact with 
VA, that he understood that he could submit additional 
evidence and contentions and that he understood his 
responsibility to identify evidence and to provide a 
valid release of information so that VA could attempt to 
obtain non-VA records.  

The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  In this case, because 
each of the four content requirements of a VCAA notice 
has been fully satisfied, as to the claim for an 
increased evaluation for right ankle disability.  As the 
Board's decision below, that new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss, the 
determination is favorable to the veteran, and it would 
be adverse to the veteran's interests to remand the 
claim for any further actions under the VCAA.  

Here, the Board finds that the timing of the VCAA notices, as 
well as the content of the VCAA notices, complied with the 
requirements of the VCAA, since the veteran was advised of 
VA's duties to him under the VCAA prior to the initial 
decision on each issue.  Pelegrini II, supra.  If there was 
any defect with respect to the timing or content of the VCAA 
notices, that defect was harmless error.  The content as well 
as the timing of the notices provided fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication may proceed, 
consistent with the VCAA.  The record demonstrates that 
remand for further action in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim for 
service connection at issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Applicable law and regulations

In the present case, new and material evidence, as defined at 
the time the veteran submitted this claim in October 2001, 
means evidence not previously received which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2004, as in effect from August 29,2001).  No 
other standard than that articulated in the regulation 
applies to the determination in this case.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Board also notes that cases regarding requests to reopen 
claims set forth a three-step analysis to be applied in 
determining whether evidence was new and material.  The 
second step of that analysis required VA to determine whether 
the claim is well-grounded under 38 U.S.C.A. § 5107(a).  
However, as noted above, the VCAA amended certain provisions 
of the laws governing veterans' benefits in November 2000, so 
that a veteran is no longer required to submit a well-
grounded claim.  Therefore, analysis regarding determination 
of whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board. 

The basic framework of the law and regulations provides that 
service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).  Service connection may also be 
presumed when a chronic disorder, to include a sensorineural 
hearing loss, is manifested to a compensable degree within 
one year after separation from active service.  (Emphasis 
added.)  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

In order for a claim for service connection to be granted, 
there must be competent evidence of current disability 
(established by medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (established by 
lay or medical evidence); and of a nexus between the in-
service injury or disease and the current disability 
(established by medical evidence).  See generally Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.

The term "active military, naval, or air service" includes 
active duty or any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, or any period 
of INACDUTRA during which disability resulted from an injury 
[but not disease] incurred during that INACDUTRA.  
38 U.S.C.A. § 101(24).  "Injury" refers to the results of 
an external trauma, rather than a degenerative process.  See 
VAOPGCPREC 4-2002.

When determining whether a disability or disease was incurred 
in service, or preexisted service, a claimant will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  

Both the presumption of soundness and the presumption of 
service connection for a disorder manifested within a 
specified presumptive period after service, however, apply 
only to periods of active duty.  Paulson v. Brown, 7 Vet. 
App. 466 (1995).  


Analysis

Following the veteran's entry into active duty for training 
in July 1974, he sustained a severe inversion sprain of the 
right ankle.  He was placed on limited duty and given 
crutches.  Radiologic examinations conducted at that time 
were interpreted as normal and revealed no evidence of a 
fracture.  

In July 1974, examination also disclosed bilateral 
sensorineural hearing loss.  Several audiologic examinations 
were conducted in late July 1974.  These three examinations 
disclosed that the veteran's left ear hearing thresholds 
varied from 20 to 35 decibels at 500 hertz (Hz), 25 to 30 
decibels at 1000 Hz, 50 decibels at 2000 Hz, and from 65 to 
70 decibels at 4000 Hz and, in the right ear, were 15 to 20 
decibels at 500 Hz, 20 decibels at 1000 Hz, 10 to 30 decibels 
at 2000 Hz and 40 decibels at 4000 Hz.  The examiner 
concluded that the sensorineural hearing loss existed prior 
to the veteran's entry into service.  Medical Board 
examination was conducted.  A diagnosis of hypacusis, 
bilateral, sensorineural type, existing prior to service 
(EPTS), was assigned.  For purposes of information only, and 
without reliance thereon, the Board notes that hypacusis is 
defined a diminished auditory sensitivity.  Dorland's 
Illustrated Medical Dictionary 790, 802 (27th ed. 1988).

Following the veteran's September 1974 claim for service 
connection for bilateral sensory neural hearing loss, On VA 
audiologic examination conducted in December 1974, the 
examiner found no pathology of the eardrums.  There were no 
perforations and no evidence of fluid.  Audiometric 
examination revealed moderate high frequency hearing loss in 
the right ear and considerable loss of hearing in all 
frequencies in the left ear.  However, the examiner notes 
some inconsistency in the audiologic findings, including a 
positive Stenger's test.  The examiner requested that the 
veteran returned for repeat audiological workup.  

Audiology examination was conducted in February 1975.  This 
examination disclosed left ear auditory thresholds of the 20 
decibels at 500 Hz, 20 decibels at 1000 Hz, 30 decibels at 
2000 Hz and 40 decibels at 4000 Hz in the left ear and 15 
decibels at 500 Hz; in the right ear, hearing thresholds were 
20 decibels at 1000 Hz, 20 decibels at 2000 Hz, and 25 
decibels at 4000 Hz.  Speech discrimination was 94 percent in 
the right ear and 90 percent in the left ear.  The examiner 
noted that these scores were considerably better than those 
reported initially by the veteran.  

Audiologic examination was conducted in February 1975.  Mild 
sensory neural hearing loss was the assigned diagnosis.  VA 
examination conducted in March 1975 disclosed that the 
veteran complained of frequent sprain is and swelling and 
notice of the right ankle.  The assigned diagnosis was 
residuals of dislocation, right ankle. By a rating decision 
in issued in April 1975, service connection for residuals, 
right ankle sprain was granted, and a noncompensable 
evaluation was assigned under Diagnostic Code 5271.  That 
noncompensable evaluation remained in effect, and unchanged, 
at the time the veteran submitted the claim underlying this 
appeal.

Private clinical records dated from 1976 through 1977 reflect 
that the veteran complained of right ankle pain in March 
1976.  In July 1977, the veteran reported that he had 
"fractured" both ankles, but there is no record of treatment 
of ankle fractures at that time.

Private clinical records dated in November 1990 reflected 
that the veteran reported that he had fractured his ankle 
three times.  The physician recommended arthroscopy to 
determine whether there were loose bodies in the right ankle.  
In January 1991, arthrotomy and excision of loose bodies and 
spurring of the medial malleolus, right ankle, was performed.  

Private audiologic testing conducted in September 2002 
disclosed moderate to profound hearing loss.  

At a June 2003 personal hearing, the veteran testified that 
he had several months of weekend reserve duty prior to 
beginning his basic training in July 1974.  The veteran 
testified that there was a target range nearby and aircraft 
noise nearby.  He testified that there was an explosion of a 
truck while he was preparing for bivouac that might have 
damaged his ears.  He testified he was never told of his 
hearing problem by the military.  He further testified that 
he did not recall having his hearing tested during the period 
of service in which he suffered the injury to his right 
ankle, although he did recall complaining of an earache.

VA outpatient treatment records dated in November 2003 
reflect that the veteran complained of right ankle pain 
beginning in 1984, after the veteran fractured the ankle.  
The veteran was walking with a cane.  He had obvious 
limitations of motion.  The veteran had a trigger point at 
the anterolateral aspect of the ankle joint, at an old scar.  
The provider assigned a diagnosis of degenerative arthritis, 
status post fracture of the right ankle, old.  

Private clinical records dated in August 2003 and September 
2003 reflect that the veteran underwent a second arthroscopy 
to the right ankle.  In September 2003, the veteran sought 
treatment for pain, redness, swelling, and drainage from the 
right ankle.  A diagnosis of cellulitis, right ankle, was 
assigned.  The veteran was found to have sepsis of the 
surgical site.  Antibiotic therapy was required.

On VA examination conducted in February 2004, the veteran 
reported that he first injured his right ankle in 1974 in 
service.  He stated that he fractured the ankle in 1984 and 
required later surgeries to clean the ankle out.  The veteran 
denied dislocation or recurrent subluxation of the ankle 
following service, although he did report post service 
injuries to the ankle.  

The veteran walked with a limp and used a cane.  There was 
significant decreased in range of motion of the right ankle, 
and there was tenderness on palpation of the medial and 
lateral malleoli.  There was no ligamentous laxity.  Right 
ankle x-ray discolored severe degenerative disease.  The 
examiner provided an opinion that the veteran's current right 
ankle disorders were the result of post-service fracture and 
were not related to a remote history of a sprain in service.

VA outpatient clinical records associated with the claims 
file establish that the veteran sustained a 1984 fracture of 
the right ankle in a motor vehicle accident, while at work.  
The veteran reported having sustained a head injury in 1993 
and a concussion in 2000 in an automobile accident.  The 
veteran reported increased, severe hearing loss in the left 
ear since that trauma.

VA clinical records dated from December 2003 through as of 
March 2004 disclose no additional relevant evidence, although 
these records do reflect that the veteran continued to have 
right ankle pain and was treated for foot disorders and 
diabetes mellitus.  Radiologic study of the right ankle 
disclosed moderate degenerative changes and Charcot joint, 
right ankle.  

In October 2003, the veteran indicated that he would also be 
submitting a release for worker's compensation records.  
However, no further information regarding those records or 
release of such records has been received.

1.  New and material evidence to reopen service connection 
for hearing loss 

At the time of the initial denial of service connection for 
hearing loss in 1975, the evidence of record consisted of the 
veteran's service medical records and the VA audiologic 
examination conducted in the February 1975.

The new evidence added to the record does not tend to show 
that a hearing loss  increased in intensity during qualifying 
service.  The absence of competent medical or audiological 
evidence on this matter of increase in severity leaves the 
record in essentially the same state as it was in 1975.  




2.  Claim for a compensable evaluation for residuals of right 
ankle sprain

The RO issued a decision in August 2001 which, in pertinent 
part, denied entitlement to a compensable evaluation for 
residuals, right ankle sprain.  The veteran disagreed with 
that determination in August 2001, and a statement of the 
case was issued in September 2001.  However, the veteran did 
not thereafter submit a substantive appeal, and that denial 
of entitlement to a compensable evaluation became final.

In August 2003, the veteran sought a 100 percent disability 
evaluation following recent surgery for his service-connected 
right ankle disability.  He also again sought an increased 
(compensable) disability evaluation for the right ankle.  In 
particular, the veteran contends, as set forth in his May 
2004 substantive appeal, that the sprain he incurred in 
service weakened his ankle and led to a post-service fracture 
of the right ankle.  The veteran contends that he is entitled 
to evaluation on the basis of all residuals of a sprain and 
fracture of the right ankle.

However, the evidence of record establishes that the veteran 
sustained a right ankle fracture in a motor vehicle accident.  
There is no evidence or contention that the veteran's right 
ankle weakness caused the motor vehicle accident.  The clinic 
opinion of record establishes that the veteran's current 
right ankle symptoms are due to the intercurrent fracture 
sustained in 1984, and are not related to the ankle sprain 
suffered in service in 1974.  

The examiner's conclusion was based on review of the record, 
history provided by the veteran, and current clinical 
examination.  The examiner supported the conclusion with 
discussion of the facts and findings.  The medical opinion is 
persuasive evidence that the veteran's current right ankle 
symptoms are not related to the service-connected sprain, but 
are instead related to post-service injury.  The 
preponderance of the evidence is against a finding that the 
veteran currently has residuals of a service-connected right 
ankle sprain.  

The veteran's service-connected right ankle foot disability 
is currently evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under that Diagnostic Code, a 10 percent rating 
contemplates moderate limitation of motion, and a 20 percent 
contemplates marked limitation of motion.  However, the 
medical opinion and evidence of record reflect that the 
veteran's current limitation of ankle motion and degenerative 
joint disease are unrelated to the service-connected injury.  
Therefore, a compensable evaluation for the service-connected 
disability is not warranted.

Because the preponderance of the evidence is against the 
claim, the provisions of 38 U.S.C.A. § 5107(b) regarding 
reasonable doubt are not applicable to warrant a more 
favorable determination.  


ORDER

The appeal to reopen the claim for service connection for 
bilateral hearing loss is not reopened; the appeal is denied.

The appeal for an increased (compensable) evaluation for 
service-connected right ankle disability is denied.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


